Exhibit 10.4

EXECUTIVE NETWORK PARTNERING CORPORATION

137 Newbury Street, 7th Floor

Boston, MA 02116

September 15, 2020

ENPC Holdings, LLC,

137 Newbury Street, 7th Floor

Boston, MA 02116

Re: Administrative Support Agreement

Ladies and Gentlemen:

This letter agreement by and between Executive Network Partnering Corporation
(the “Company”) and ENPC Holdings, LLC (“Sponsor”), dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on the New York Stock Exchange (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial partnering
transaction or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

  i.

Sponsor shall make available, or cause to be made available, to the Company, at
137 Newbury Street, 7th Floor, Boston, MA 02116 (or any successor location of
Sponsor), certain office space, utilities and secretarial and administrative
support as may be reasonably required by the Company. In exchange therefor, the
Company shall pay Sponsor the sum of $20,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

  ii.

Sponsor hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.



--------------------------------------------------------------------------------

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Very truly yours, EXECUTIVE NETWORK PARTNERING CORPORATION By:  

/s/ Alex Dunn

  Name: Alex Dunn   Title:   Chief Executive Officer

 

AGREED TO AND ACCEPTED BY: ENPC HOLDINGS, LLC By:  

/s/ Alex Dunn

  Name: Alex Dunn   Title:   President

[Signature Page to Administrative Support Agreement]